Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021, 08/02/2021, 07/05/2021, and 06/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
	Claims 3, 7, 9, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”) and further in view of Danielson et al. (US 5850358, henceforth “Danielson”).
Examiner’s note: in what follows, references are drawn to Shenfield unless otherwise mentioned.
Regarding claim 3, Shenfield teaches a mobile device configured to manage connections between the mobile device and a wireless network (FIG. 1 is a block diagram of a basic architecture for a dynamic content delivery system.), the mobile device comprising: 
a memory (FIG. 22 items 2224, 2226); 
a radio (FIG. 22 item 2211); and 
a processor (FIG. 22 item 2238), the mobile device configured to: 
 (FIG. 2 is a block diagram showing alternative architectures of the dynamic content delivery system of FIG. 1. The content provides, proxy server 612, push server 410 are servers. FIG. 5 illustrates a push client 510 that can be used in association with the system and methods herein. Push client 510 can be the same as push client 140 from FIGS. 1 and 2, [0085]. A push client 510 services applications, and one or more applications 512 can register with push client 510. The application registration uses an application provider interface 514 as the interface for registration and application provider interface 514 can further be used to extract channel metadata for the application, [0087]. FIG. 10, an alternate model could be the model described with regard to architecture 220 of FIG. 2. Specifically, in the model of FIG. 10, a client application 150 is paired with a push client 140. Each of the client application 150/push client 140 pairs are coordinated with a push container 1010, [0137]. FIGS. 12 and 13, a push proxy with multiple content providers registered to it is shown or a dedicated push proxy for each content provider, and embodied in a push container is shown, [0149]. The missing/crossed out limitations will be discussed in view of  Danielson.); 
receive, via a first connection, a push notification (FIG. 3, arrow 320 illustrates metadata that originates at the content provider and is transparent to the delivery system until it reaches a client application 150, [0055]. Arrow 330 shows metadata created by content provided 110 that is intended for the push client 140, and thus only flows to generic push client 140, [0056]. FIG. 6 illustrates a multilayer envelope model for content metadata, [0119]. FIG. 14, messaging between a content provider 110 and a client application 150 is shown, [0150]. FIG. 14 is for push proxy 410 to notify push client 510 of the new service available in step 1416 and this notification may be propagated to a client application 110 in step 1418, [0153].), 
wherein receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while (The metadata can be split into static metadata (also referred to herein as channel metadata) and dynamic metadata (also referred to herein as content metadata). Static metadata is established preferably at the time of registration of both the application and the content provider. However, the channel metadata can be established at a later time. The channel metadata specifies processing rules that are specific to the type of content that is being delivered and the application requirements for content type, [0032]. FIG. 3, a generic push system requires metadata to allow various content providers and applications to exist within the system. The metadata can be in various forms, including processing parameters or rules, or a processing handler, code or reference provided directly or a link to a processing handler, code or rules in another location, [0054]. A push proxy 410 receives a push envelope 610 that includes content processing metadata for the proxy server 612 and a push client envelope 614. The push proxy 410 extracts content processing metadata 612 and uses this metadata to process push client envelope 614. Metadata 612 dictates to push proxy what to do with the push client envelope 614, [0120]. The missing/crossed out limitations will be discussed in view of  Danielson.); 
transmit  (FIG. 14, When a user or service provider for client application 150 decides that client application 150 should subscribe to a service, it sends a subscription message in step 1420. The subscription message is further passed to push proxy 410 in step 1422, [0155]. When required network registration or activation procedures have been completed, mobile station 2200 may send and receive communication signals over the network 2219, [0225]. The missing/crossed out limitations will be discussed in view of  Connelly.);
transmit  (FIG. 14, When a user or service provider for client application 150 decides that client application 150 should subscribe to a service, it sends a subscription message in step 1420. The subscription message is further passed to push proxy 410 in step 1422, [0155]. When required network registration or activation procedures have been completed, mobile station 2200 may send and receive communication signals over the network 2219, [0225]. The missing/crossed out limitations will be discussed in view of  Connelly.);
transmit (A predetermined set of applications that control basic operations, including at least data and voice communication applications for example, will normally be installed on mobile station 2200 during manufacturing. Other applications could be installed subsequently or dynamically, [0230]. A preferred software application may be a personal information manager (PIM) application having the ability to organize and manage data items relating to the user of the mobile station such as, but not limited to, e-mail, calendar events, voice mails, appointments, and task items. Naturally, one or more memory stores would be available on the mobile station to facilitate storage of PIM data items. Such PIM application would preferably have the ability to send and receive data items, via the wireless network 2219, [0231]. The missing/crossed out limitations will be discussed in view of  Connelly.); 
receive, via the first connection, content associated with the push notification when the first connection is available (FIG. 1, service provider 120 communicates over wireless network 130 with a push client 140 that is located on a mobile device. The Push client 140 receives the content that is being delivered from content provider 110 and can communicate the content with a client application 150, which ultimately consumes the content, [0046]. The wireless network 130 may provide the first connection. FIG. 7, push proxy 410 first extracts the metadata from push envelope 610. This is done in step 710, [0125]. In step 712, push proxy 410 uses the metadata to process the push client envelope 614. In step 714, push proxy 410 delivers the push client envelope 614 to push client 510, [0126]. Similarly, push client 510, in step 720 extracts the content processing metadata 622 from push client envelope 614. In step 722, push client 510 uses the content processing metadata 622 on content envelope 620. In step 724, the push client 510 delivers content envelope 620 to client application 150, [0127]. FIG. 17 illustrates a run time flow where last metadata version is stored by the processing element, [0177]. The content provider 110 provides a content envelope which includes content [C.sub.1+M (p,c,a).sub.1]. This means that a first content payload is being sent along with metadata that includes proxy metadata, client metadata and application metadata. This is sent in step 1710, [0178]. At step 1712, push proxy 410 uses the proxy metadata as illustrated by the phrase "use M(p).sub.1". Further, in step 1714 the content plus the metadata that includes the client metadata and the application metadata is passed to push client 510, [0179]. In step 1716, push client 510 uses the client metadata and further in step 1718, passes the content payload to client application 150, [0180]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. Push client 510 includes a network status monitor 1910 which can monitor the status of the network. Push client 510 may wish to only receive extra data in certain conditions. For example, on a hybrid mobile device that has a WiFi and a cellular option, it is cheaper to provide data on the WiFi connection, and thus network status monitor 1910 could wait until the push client 510 is connected to a WiFi network prior to getting the deferred content. Alternatively, network status monitor could check whether the client is roaming in a foreign network or connected to the home network in order to minimize roaming charges. Network status monitor may also check to see whether a dedicated data channel is established for the device. One skilled in the art will realize that network status monitor 1910 could also check for various other preconditions in the network before requesting deferred data to be passed to push client 510, [0204]. The WiFI option is a first connection.); and 
receive, via a second connection, the content associated with the push notification when the first connection is unavailable (FIG. 8, this figure shows the method as illustrated in FIG. 7 with the additional step of the use of static or channel metadata. Specifically, after the metadata has been extracted in step 710 from push envelope 610, the push proxy 410 next uses the static channel metadata to process the push client envelope in step 810. In step 712, push proxy 410 next processes the content processing dynamic metadata 612. Push proxy 410 next delivers the push client envelope 614 in step 714, [0129]. Similarly, push client 510 extracts the content processing metadata 622 in step 720. Push client 510 then uses the channel metadata in step 820 on the content within content envelope 620. Push client 510 then, in step 722, uses the dynamic content metadata in content processing metatadata 622 prior to delivering content envelope 620 to client application 150 in step 724, [0130]. FIG. 17 in step 1740, content may have new metadata for the push client 510 and client application 150, but may keep the old metadata for the push proxy 410. In this case, the metadata that is passed in step 1740 includes only client metadata and application metadata. In step 1742, the push proxy 410 uses the cached proxy metadata and passes the content payload along with the new client metadata and application metadata in step 1744, [0183]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. Push client 510 includes a network status monitor 1910 which can monitor the status of the network. Push client 510 may wish to only receive extra data in certain conditions. For example, on a hybrid mobile device that has a WiFi and a cellular option, it is cheaper to provide data on the WiFi connection, and thus network status monitor 1910 could wait until the push client 510 is connected to a WiFi network prior to getting the deferred content. Alternatively, network status monitor could check whether the client is roaming in a foreign network or connected to the home network in order to minimize roaming charges. Network status monitor may also check to see whether a dedicated data channel is established for the device. One skilled in the art will realize that network status monitor 1910 could also check for various other preconditions in the network before requesting deferred data to be passed to push client 510, [0204]. The cellar option is a second connection.).
	As noted above, Shenfield is silent about the aforementioned missing/crossed limitations of: (1) batch data from a respective first application and a second application for transmission over a first connection to a first application server and a second application server, (2) receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while the data is batched, (3) transmit a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server, (4) transmit a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server, (5) transmit the batched data to the respective first application server and the second application server over the wireless network.
However, Danielson discloses the missing/crossed limitations comprising: (1) batch data from a respective first application and a second application for transmission over a first connection to a first application server and a second application server, (2) receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while the data is batched (For 1 and 2: FIG. 1 shows a portable data collection terminal or data terminal 10. The portable data terminal 10 may operate in what is referred to as a batch mode in which data are collected by, and stored within, the data terminal 10 to be transferred to an alternate data processing unit or host computer (not shown) in a comprehensive "batch" type data transfer operation, column [6] lines [9-22].
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device by adding the teachings of Danielson in order to make a better device by providing an improved compact data input and display device with increased functionality, see (Danielson, column [2] lines [29-31].).
Connelly discloses the missing/crossed limitations comprising: (3) transmit a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106].  FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments. Application server with policy control 1401, which may be part of application server 118 of FIG. 1 or a separate server, controls the notification system of network 100 so as to deliver notifications to end devices in accordance with appropriate profile data. Server 1401 (FIG. 14) also provides the notification summary GUI to end devices via, e.g., WML. Additional aspects of the notification summary GUI are provided below. Notification server 1502, which may also be a part of application server 118 from FIG. 1 (e.g., a separate set of programming routines in server 118) or a separate server, consolidates notifications from multiple servers and provides them to application server 1401. Notification server 1502 also receives status updates for notifications from end devices and forwards messages to upstream network elements to modify the status of notifications so as to synchronize notifications. Such synchronization can be performed by a push or pull model….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. This technique is used to transmit a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server.), (4) transmit a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106].  FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments. Application server with policy control 1401, which may be part of application server 118 of FIG. 1 or a separate server, controls the notification system of network 100 so as to deliver notifications to end devices in accordance with appropriate profile data. Server 1401 also provides the notification summary GUI to end devices via, e.g., WML. Additional aspects of the notification summary GUI are provided below. Notification server 1502, which may also be a part of application server 118 from FIG. 1 (e.g., a separate set of programming routines in server 118) or a separate server, consolidates notifications from multiple servers and provides them to application server 1401. Notification server 1502 also receives status updates for notifications from end devices and forwards messages to upstream network elements to modify the status of notifications so as to synchronize notifications. Such synchronization can be performed by a push or pull model….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. This technique is used to transmit a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server.), (5) transmit the batched data to the respective first application server and the second application server over the wireless network (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106]. FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments.….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. In addition to video service notifications, as indicated in connection with previous drawing figures, and as shown generally by lines 37-0, handset 101 is used to send and receive data (and to output audio and video based on the received data) for numerous services within the local network and service domain of gateway 111. Those services could include, e.g., voice telephony, other types of notifications, etc., [0191]. Upon receiving the user authentication and profile data, server 3401 provides a video notification preferences presentation layer to handset 101 via CPE gateway 111 (lines 37-6 and 37-7). As used herein and as previously indicated, "presentation layer" refers to a collection of user interface components (e.g., applications or applets permitting a user to select icons or fill in data fields) and user interface process components (e.g., applications and applets controlling the user interface components and sending user-supplied data to server 3401), [0192]. This technique is used to transmit the batched data to the respective first application server and the second application server over the wireless network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device by adding the teachings of Connelly in order to make a better device by employing data caching at the end devices or a CPE gateway to reduce bandwidth consumption. The method allows scheduling message delivery to incorporate intelligent routing so as to avoid message echo between the end devices, see (Connelly, [0114], [0158].).
Regarding claim 13, Shenfield teaches a method for managing connections between a mobile device and a wireless network (FIG. 1 is a block diagram of a basic architecture for a dynamic content delivery system.), the method comprising: 
at the mobile device (FIG. 22): 
(FIG. 2 is a block diagram showing alternative architectures of the dynamic content delivery system of FIG. 1. The content provides, proxy server 612, push server 410 are servers. FIG. 5 illustrates a push client 510 that can be used in association with the system and methods herein. Push client 510 can be the same as push client 140 from FIGS. 1 and 2, [0085]. A push client 510 services applications, and one or more applications 512 can register with push client 510. The application registration uses an application provider interface 514 as the interface for registration and application provider interface 514 can further be used to extract channel metadata for the application, [0087]. FIG. 10, an alternate model could be the model described with regard to architecture 220 of FIG. 2. Specifically, in the model of FIG. 10, a client application 150 is paired with a push client 140. Each of the client application 150/push client 140 pairs are coordinated with a push container 1010, [0137]. FIGS. 12 and 13, a push proxy with multiple content providers registered to it is shown or a dedicated push proxy for each content provider, and embodied in a push container is shown, [0149]. The missing/crossed out limitations will be discussed in view of  Danielson.); 
receiving, via a first connection, a push notification, wherein receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while  (The metadata can be split into static metadata (also referred to herein as channel metadata) and dynamic metadata (also referred to herein as content metadata). Static metadata is established preferably at the time of registration of both the application and the content provider. However, the channel metadata can be established at a later time. The channel metadata specifies processing rules that are specific to the type of content that is being delivered and the application requirements for content type, [0032]. FIG. 3, a generic push system requires metadata to allow various content providers and applications to exist within the system. The metadata can be in various forms, including processing parameters or rules, or a processing handler, code or reference provided directly or a link to a processing handler, code or rules in another location, [0054]. A push proxy 410 receives a push envelope 610 that includes content processing metadata for the proxy server 612 and a push client envelope 614. The push proxy 410 extracts content processing metadata 612 and uses this metadata to process push client envelope 614. Metadata 612 dictates to push proxy what to do with the push client envelope 614, [0120]. The missing/crossed out limitations will be discussed in view of  Danielson.); 
transmitting  (FIG. 14, When a user or service provider for client application 150 decides that client application 150 should subscribe to a service, it sends a subscription message in step 1420. The subscription message is further passed to push proxy 410 in step 1422, [0155]. When required network registration or activation procedures have been completed, mobile station 2200 may send and receive communication signals over the network 2219, [0225]. The missing/crossed out limitations will be discussed in view of  Connelly.); 
transmitting  (FIG. 14, When a user or service provider for client application 150 decides that client application 150 should subscribe to a service, it sends a subscription message in step 1420. The subscription message is further passed to push proxy 410 in step 1422, [0155]. When required network registration or activation procedures have been completed, mobile station 2200 may send and receive communication signals over the network 2219, [0225]. The missing/crossed out limitations will be discussed in view of  Connelly.); 
transmitting  (A predetermined set of applications that control basic operations, including at least data and voice communication applications for example, will normally be installed on mobile station 2200 during manufacturing. Other applications could be installed subsequently or dynamically, [0230]. A preferred software application may be a personal information manager (PIM) application having the ability to organize and manage data items relating to the user of the mobile station such as, but not limited to, e-mail, calendar events, voice mails, appointments, and task items. Naturally, one or more memory stores would be available on the mobile station to facilitate storage of PIM data items. Such PIM application would preferably have the ability to send and receive data items, via the wireless network 2219, [0231]. The missing/crossed out limitations will be discussed in view of  Connelly.); 
receiving, via the first connection, content associated with the push notification when the first connection is available (FIG. 1, service provider 120 communicates over wireless network 130 with a push client 140 that is located on a mobile device. The Push client 140 receives the content that is being delivered from content provider 110 and can communicate the content with a client application 150, which ultimately consumes the content, [0046]. The wireless network 130 may provide the first connection. FIG. 7, push proxy 410 first extracts the metadata from push envelope 610. This is done in step 710, [0125]. In step 712, push proxy 410 uses the metadata to process the push client envelope 614. In step 714, push proxy 410 delivers the push client envelope 614 to push client 510, [0126]. Similarly, push client 510, in step 720 extracts the content processing metadata 622 from push client envelope 614. In step 722, push client 510 uses the content processing metadata 622 on content envelope 620. In step 724, the push client 510 delivers content envelope 620 to client application 150, [0127]. FIG. 17 illustrates a run time flow where last metadata version is stored by the processing element, [0177]. The content provider 110 provides a content envelope which includes content [C.sub.1+M (p,c,a).sub.1]. This means that a first content payload is being sent along with metadata that includes proxy metadata, client metadata and application metadata. This is sent in step 1710, [0178]. At step 1712, push proxy 410 uses the proxy metadata as illustrated by the phrase "use M(p).sub.1". Further, in step 1714 the content plus the metadata that includes the client metadata and the application metadata is passed to push client 510, [0179]. In step 1716, push client 510 uses the client metadata and further in step 1718, passes the content payload to client application 150, [0180]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. Push client 510 includes a network status monitor 1910 which can monitor the status of the network. Push client 510 may wish to only receive extra data in certain conditions. For example, on a hybrid mobile device that has a WiFi and a cellular option, it is cheaper to provide data on the WiFi connection, and thus network status monitor 1910 could wait until the push client 510 is connected to a WiFi network prior to getting the deferred content. Alternatively, network status monitor could check whether the client is roaming in a foreign network or connected to the home network in order to minimize roaming charges. Network status monitor may also check to see whether a dedicated data channel is established for the device. One skilled in the art will realize that network status monitor 1910 could also check for various other preconditions in the network before requesting deferred data to be passed to push client 510, [0204]. The WiFI option is a first connection.); and
 receiving, via a second connection, the content associated with the push notification when the first connection is unavailable (FIG. 8, this figure shows the method as illustrated in FIG. 7 with the additional step of the use of static or channel metadata. Specifically, after the metadata has been extracted in step 710 from push envelope 610, the push proxy 410 next uses the static channel metadata to process the push client envelope in step 810. In step 712, push proxy 410 next processes the content processing dynamic metadata 612. Push proxy 410 next delivers the push client envelope 614 in step 714, [0129]. Similarly, push client 510 extracts the content processing metadata 622 in step 720. Push client 510 then uses the channel metadata in step 820 on the content within content envelope 620. Push client 510 then, in step 722, uses the dynamic content metadata in content processing metatadata 622 prior to delivering content envelope 620 to client application 150 in step 724, [0130]. FIG. 17 in step 1740, content may have new metadata for the push client 510 and client application 150, but may keep the old metadata for the push proxy 410. In this case, the metadata that is passed in step 1740 includes only client metadata and application metadata. In step 1742, the push proxy 410 uses the cached proxy metadata and passes the content payload along with the new client metadata and application metadata in step 1744, [0183]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. Push client 510 includes a network status monitor 1910 which can monitor the status of the network. Push client 510 may wish to only receive extra data in certain conditions. For example, on a hybrid mobile device that has a WiFi and a cellular option, it is cheaper to provide data on the WiFi connection, and thus network status monitor 1910 could wait until the push client 510 is connected to a WiFi network prior to getting the deferred content. Alternatively, network status monitor could check whether the client is roaming in a foreign network or connected to the home network in order to minimize roaming charges. Network status monitor may also check to see whether a dedicated data channel is established for the device. One skilled in the art will realize that network status monitor 1910 could also check for various other preconditions in the network before requesting deferred data to be passed to push client 510, [0204]. The cellar option is a second connection.).
	As noted above, Shenfield is silent about the aforementioned missing/crossed limitations of: (1) batching data from a respective first application and a second application for transmission over a first connection to a first application server and a second application server, (2) receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while the data is batched, (3) transmitting a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server, (4) transmitting a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server, (5) transmitting the batched data to the respective first application server and the second application server over the wireless network.
However, Danielson discloses the missing/crossed limitations comprising: (1) batching data from a respective first application and a second application for transmission over a first connection to a first application server and a second application server, (2) receiving the push notification includes allowing the push notification to be received from a remote server distinct from the first application server and the second application server while the data is batched (For 1 and 2: FIG. 1 shows a portable data collection terminal or data terminal 10. The portable data terminal 10 may operate in what is referred to as a batch mode in which data are collected by, and stored within, the data terminal 10 to be transferred to an alternate data processing unit or host computer (not shown) in a comprehensive "batch" type data transfer operation, column [6] lines [9-22].
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device by adding the teachings of Danielson in order to make a better device by providing an improved compact data input and display device with increased functionality, see (Danielson, column [2] lines [29-31].).
Connelly discloses the missing/crossed limitations comprising: (3) transmitting a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106].  FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments. Application server with policy control 1401, which may be part of application server 118 of FIG. 1 or a separate server, controls the notification system of network 100 so as to deliver notifications to end devices in accordance with appropriate profile data. Server 1401 (FIG. 14) also provides the notification summary GUI to end devices via, e.g., WML. Additional aspects of the notification summary GUI are provided below. Notification server 1502, which may also be a part of application server 118 from FIG. 1 (e.g., a separate set of programming routines in server 118) or a separate server, consolidates notifications from multiple servers and provides them to application server 1401. Notification server 1502 also receives status updates for notifications from end devices and forwards messages to upstream network elements to modify the status of notifications so as to synchronize notifications. Such synchronization can be performed by a push or pull model….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. This technique is used to transmit a first message associated with the first application to the first application server in response to receipt of the push notification from the remote server.), (4) transmitting a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106].  FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments. Application server with policy control 1401, which may be part of application server 118 of FIG. 1 or a separate server, controls the notification system of network 100 so as to deliver notifications to end devices in accordance with appropriate profile data. Server 1401 also provides the notification summary GUI to end devices via, e.g., WML. Additional aspects of the notification summary GUI are provided below. Notification server 1502, which may also be a part of application server 118 from FIG. 1 (e.g., a separate set of programming routines in server 118) or a separate server, consolidates notifications from multiple servers and provides them to application server 1401. Notification server 1502 also receives status updates for notifications from end devices and forwards messages to upstream network elements to modify the status of notifications so as to synchronize notifications. Such synchronization can be performed by a push or pull model….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. This technique is used to transmit a second message associated with the second application to the second application server in response to receipt of the push notification from the remote server.), (5) transmitting the batched data to the respective first application server and the second application server over the wireless network (FIG. 13 is a communication diagram showing information flows for delivery of notifications and content from multiple services to multiple destinations. The End dev. 101 or End dev. 102 communicate with the App. Server 1 and App. Server 2 through App. Server 118…Application server 118 provides the email notification to CPE gateway 111 at line 13-3, whereupon CPE gateway 111 causes devices 101 and 102 to provide email notifications with the appropriate audio and visual indicators for user A (lines 13-4 and 13-5)… User A attends the email notification on device 101 at line 13-9, see [0106]. FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments.….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server, see [0113]. In addition to video service notifications, as indicated in connection with previous drawing figures, and as shown generally by lines 37-0, handset 101 is used to send and receive data (and to output audio and video based on the received data) for numerous services within the local network and service domain of gateway 111. Those services could include, e.g., voice telephony, other types of notifications, etc., [0191]. Upon receiving the user authentication and profile data, server 3401 provides a video notification preferences presentation layer to handset 101 via CPE gateway 111 (lines 37-6 and 37-7). As used herein and as previously indicated, "presentation layer" refers to a collection of user interface components (e.g., applications or applets permitting a user to select icons or fill in data fields) and user interface process components (e.g., applications and applets controlling the user interface components and sending user-supplied data to server 3401), [0192]. This technique is used to transmit the batched data to the respective first application server and the second application server over the wireless network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device by adding the teachings of Connelly in order to make a better device by employing data caching at the end devices or a CPE gateway to reduce bandwidth consumption. The method allows scheduling message delivery to incorporate intelligent routing so as to avoid message echo between the end devices, see (Connelly, [0114], [0158].).
	Regarding claims 7 and 17, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the push notification is generated in response to new data at the first application server and is indicative of availability of new data at the first application server (Update notification block 562 works with client applications and is used to notify the applications that new content is waiting for them. This can be done in one of three ways: [0101] a. A first way that update notification block 562 can notify an application 512 is for push client 510 to send the content to application 512 directly. [0102] b. A second way that update notification block 562 can notify applications 512 of new content is to store the content in content storage 580 and to optionally notify applications 512 that content is waiting. Notification in this case is optional. Specifically, if an application 512 knows that information destined for it is stored within a specific memory block, one option for the application discovering that is has new data is to periodically poll the memory location to see whether there has been something written to it. Alternatively update notification block 562 can send a message to application 512 indicating that it has new data an possibly the location that the data is stored. [0103] c. A third way that update notification 562 can notify applications 512 of new content is to store the content internally and notify the application. The application can then call on the push client to retrieve the content, [0100].).
	Regarding claims 9 and 19, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches  wherein the second connection includes a connection between the client device and a content provider (FIG. 8, this figure shows the method as illustrated in FIG. 7 with the additional step of the use of static or channel metadata. Specifically, after the metadata has been extracted in step 710 from push envelope 610, the push proxy 410 next uses the static channel metadata to process the push client envelope in step 810. In step 712, push proxy 410 next processes the content processing dynamic metadata 612. Push proxy 410 next delivers the push client envelope 614 in step 714, [0129]. Similarly, push client 510 extracts the content processing metadata 622 in step 720. Push client 510 then uses the channel metadata in step 820 on the content within content envelope 620. Push client 510 then, in step 722, uses the dynamic content metadata in content processing metatadata 622 prior to delivering content envelope 620 to client application 150 in step 724, [0130]. FIG. 17 in step 1740, content may have new metadata for the push client 510 and client application 150, but may keep the old metadata for the push proxy 410. In this case, the metadata that is passed in step 1740 includes only client metadata and application metadata. In step 1742, the push proxy 410 uses the cached proxy metadata and passes the content payload along with the new client metadata and application metadata in step 1744, [0183]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. Push client 510 includes a network status monitor 1910 which can monitor the status of the network. Push client 510 may wish to only receive extra data in certain conditions. For example, on a hybrid mobile device that has a WiFi and a cellular option, it is cheaper to provide data on the WiFi connection, [0204]. The missing/crossed out limitations will be discussed in view of  Connelly.).
As noted above, Shenfield is silent about the aforementioned missing/crossed limitations of: (1) the second connection includes a connection between the client device and a content provider via an intermediary server, wherein the intermediary server includes a short message service center (SMSC), and wherein the content received via the second connection is contained in one or more short message service (SMS) messages. 
Connelly discloses the missing/crossed limitations comprising: (1) the second connection includes a connection between the client device and a content provider via an intermediary server, wherein the intermediary server includes a short message service center (SMSC), and wherein the content received via the second connection is contained in one or more short message service (SMS) messages (Numerous types of notifications can be provided through an end device in a manner similar to that described in connection with FIG. 7 and in connection with other drawings figures. Some notifications may inform a specific user of an incoming call to a TN mapped in that user's profile, of a missed call and/or of a voice mail message. Other types of notifications may inform a user of other telephony-related events (e.g., a call-back from a previously busy TN). Still other types of notifications may inform a user of a new IM message, SMS message, MMS message, email or other type of message. Table 1 lists a number of different types of notification events corresponding to various different service types, [0096]. FIG. 15 shows architectural elements of network 100 implementing notifications and notification summaries according to some embodiments….Application servers 1503, 1504 and 1505 are in the network cloud 113 of FIG. 1, and represent servers that initiate various types of notifications. Server 1503 is an email server, server 1504 is a voice mail server, and server 1505 is an SMS/MMS server. Provider alert feed 1406 pushes notifications to end devices from the operator of network 100, [0113]. FIG. 50 shows communication of the SMS message to network 5001 as a single line. However, the SMS message could be delivered in any of various manners. For example, transceiver 4410 of device 116 (see FIG. 44) could still be active, thereby allowing device 116 to communicate directly with network 5001 or with another wide area wireless network that then forwards the SMS message to network 5001. As another example, the SMS message could be communicated through gateway 111 and elements of the IMS network serving gateway 111, [0237].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device by adding the teachings of Connelly in order to make a better device by employing data caching at the end devices or a CPE gateway to reduce bandwidth consumption. The method allows scheduling message delivery to incorporate intelligent routing so as to avoid message echo between the end devices, see (Connelly, [0114], [0158].).
	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Benninger (US 20100312899, henceforth “Benninger”).
Regarding claims 4 and 14, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the batched data from the first application and the second application is batched (FIG. 2 is a block diagram showing alternative architectures of the dynamic content delivery system of FIG. 1. FIG. 5 illustrates a push client 510 that can be used in association with the system and methods herein. Push client 510 can be the same as push client 140 from FIGS. 1 and 2, [0085]. A push client 510 services applications, and one or more applications 512 can register with push client 510. The application registration uses an application provider interface 514 as the interface for registration and application provider interface 514 can further be used to extract channel metadata for the application, [0087]. FIG. 10, an alternate model could be the model described with regard to architecture 220 of FIG. 2. Specifically, in the model of FIG. 10, a client application 150 is paired with a push client 140. Each of the client application 150/push client 140 pairs are coordinated with a push container 1010, [0137]. The missing/crossed out limitations will be discussed in view of Benninger.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the batched data from the first application and the second application is batched while a backlight of the mobile device is off in response to inactivity of the mobile device. However, Benninger discloses the missing/crossed limitations comprising: (1) the batched data from the first application and the second application is batched while a backlight of the mobile device is off in response to inactivity of the mobile device (FIG. 6A is a pictorial diagram of a mobile device showing a blank or locked out screen with a backlight being off. The main processor 102 can also control a backlight 36 for conserving battery life when the mobile device 10 is locked or otherwise not in use (e.g. in a holster). The backlight 36 can be used to illuminate the display 110 when the mobile device 10 is being used. The backlight 36 can be associated with an idle timer 34 such that an idle time can be tracked and if it reaches or exceeds a certain predetermined threshold (or user definable threshold), the backlight 36 is turned off. As will be explained below, the idle timer 34 can also be used to provide a current idle time to the main processor 102 for other uses such as to determine inactivity of the user, [0042].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Benninger in order to make a better device by offering any one or more of the following features for host services: 1) An addressing method so that mobile device 10 traffic can be addressed to a host system 25 without the need for the wireless network 20 to assign an identity to each host system 25; 2) An efficient and authenticated method for the host system 25 to initiate a communication connection to the wireless router 26 for the purposes of opening a communication tunnel to the one or more mobile devices 10 that the host system 25 wishes to communicate with; 3) A reliable method for exchanging data between the host system 25 and the mobile device 10, in a manner consistent with the abilities of the wireless network 20; 4) Providing feedback to the host system 25 when data is delivered, which allows the host system to clean up any wireless delivery queues if necessary, or inform the original sender (user or program) that the data has been delivered to the mobile device 10; 5) Implementation of a wireless network 20 initiated push of services or data to a mobile device 10, from a wireless router 26; and 6) Connect to a wide range of wireless networks 20 and provide a way of tracking the user's location so that a `follow you anywhere` solution can be provided., see (Benninger, [0031].).
	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Herzog et al. (US 20100312899, henceforth “Herzog”).
Regarding claims 5 and 15, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the first connection includes a connection between the mobile device and the remote server that is (FIG. 14 is a flow diagram showing registration messages between a content provider and client application, [0150]. The missing/crossed out limitations will be discussed in view of Herzog.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the first connection includes a connection between the mobile device and the remote server that is maintained by sending keep-alive messages between the mobile device and the remote serve. However, Herzog discloses the missing/crossed limitations comprising: (1) the first connection includes a connection between the mobile device and the remote server that is maintained by sending keep-alive messages between the mobile device and the remote server (FIG. 3 illustrates details regarding how the step of determining an efficient keep-alive interval at 210 (FIG. 2) may be accomplished. At 308, the method further include sending a keep-alive message from the client to the server, at the incremented test connection keep-alive interval, over the test connection, see [0031]-[0032]. This technique is used to include a connection between the mobile device and the remote server that is maintained by sending keep-alive messages between the mobile device and the remote serve.).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Herzog in order to make a better device by determining an efficient keep-alive interval for communication between the client and server via the networking device, see (Herzog, [abstract].).
 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Bai et al. (US 20090154528, henceforth “Bai”).
Regarding claims 6 and 16, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the first connection (FIG. 14 is a flow diagram showing registration messages between a content provider and client application, [0150]. The missing/crossed out limitations will be discussed in view of Bai.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the first connection includes an application- specific communication channel. However, Bai discloses the missing/crossed limitations comprising: (1) the first connection includes an application- specific communication channel (In addition to allocating portions of the transmission channel bandwidth for application-specific communications, the network, transport, and application layers may be tailored to suit application-specific communications. As a result, each layer (PHY, link, network, transport, and application) may be tailored to suit application-specific communications, [0034].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Bai in order to make a better device by improving quality and reliability is shown, namely an exemplary allocated bandwidth 40 of data communications. Transmitter 12 (FIG. 1), using a combination of software and/or firmware (at the MAC and transport layers), may allocate and dedicate the bandwidth 40 which integrates synchronous and asynchronous data transmissions (periodic and aperiodic traffic). A bandwidth 40 may be allocated and dedicated by the transmitter 12. A first portion is allocated for scheduled 42 data communication (shown by slots 44 and 46). The first portion may utilize a deterministic scheduling communications protocol, such as time division multiple access (TDMA) communications protocol. A second portion of the bandwidth 40 is reserved for unscheduled traffic 48. The second portion may utilize an unscheduled or asynchronous media access control communications protocol, such as carrier sense multiple access (CSMA) communications protocol. Finally, a portion of the bandwidth 40 is reserved for health status data 50, such as the aforementioned frequency status or network status data. Again, the health status data 50 portion of the bandwidth may be shared across various nodes of the network to improve overall quality and reliability, see (Bai, [0029].).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Gray et al. (US 20110066299, henceforth “Gray”).
Regarding claims 10 and 20, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein The missing/crossed out limitations will be discussed in view of Gray.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the first connection includes an application- specific communication channel. However, Gray discloses the missing/crossed limitations comprising: (1) the first connection includes an application- specific communication channel (If each mode can separately be described accurately using a linear model, two models may be created, and a user can switch between the two models as needed. In this situation, during model creation, background data is divided into batches according to the time periods in which the physical system is presumed to be in each of the modes, and a model is constructed for each, [0051].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Gray in order to make a better device by modeling energy consumption of an industrial building as a function of environmental influences and human occupancy, there is nothing in the invention to restrict its use to such applications. Any modeled variable which can be predicted to desired accuracy as a linear or piecewise linear function of some number of driver variables, which displays modality in the functional relationship would be equally suitable, see (Gray, [0074].).
 	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Inoue et al. (US 20100190482, henceforth “Inoue”).
Regarding claims 8 and 18, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the batching of data for the first application and the second application can be (FIG. 2 is a block diagram showing alternative architectures of the dynamic content delivery system of FIG. 1. FIG. 5 illustrates a push client 510 that can be used in association with the system and methods herein. Push client 510 can be the same as push client 140 from FIGS. 1 and 2, [0085]. A push client 510 services applications, and one or more applications 512 can register with push client 510. The application registration uses an application provider interface 514 as the interface for registration and application provider interface 514 can further be used to extract channel metadata for the application, [0087]. The missing/crossed out limitations will be discussed in view of Inoue.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the batching of data for the first application and the second application can be enabled or disabled by a user of the mobile device on an application-by-application basis. However, Inoue discloses the missing/crossed limitations comprising: (1) the batching of data for the first application and the second application can be enabled or disabled by a user of the mobile device on an application-by-application basis (The foregoing embodiment involved the installation of the operator pack as software of the combination of various applications contributing to enabling the user of the mobile terminal to optimally utilize various services provided by the telecommunications carrier. However, the installation onto the mobile terminal 50 may be performed on an application-by-application basis, [0105].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Inoue in order to make a better device by permitting a user of the terminal to check the installable information during use of a browser or a mailer and to optimally utilize services provided by a telecommunications carrier, see (Inoue, [0062].).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Nielsen (US 20030090761, henceforth “Nielsen”).
Regarding claims 11 and 21, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the mobile device is configured to batch and  (FIG. 2 is a block diagram showing alternative architectures of the dynamic content delivery system of FIG. 1. The content provides, proxy server 612, push server 410 are servers. FIG. 5 illustrates a push client 510 that can be used in association with the system and methods herein. Push client 510 can be the same as push client 140 from FIGS. 1 and 2, [0085]. A push client 510 services applications, and one or more applications 512 can register with push client 510. The application registration uses an application provider interface 514 as the interface for registration and application provider interface 514 can further be used to extract channel metadata for the application, [0087]. FIG. 10, an alternate model could be the model described with regard to architecture 220 of FIG. 2. Specifically, in the model of FIG. 10, a client application 150 is paired with a push client 140. Each of the client application 150/push client 140 pairs are coordinated with a push container 1010, [0137]. A predetermined set of applications that control basic operations, including at least data and voice communication applications for example, will normally be installed on mobile station 2200 during manufacturing. Other applications could be installed subsequently or dynamically, [0230]. A preferred software application may be a personal information manager (PIM) application having the ability to organize and manage data items relating to the user of the mobile station such as, but not limited to, e-mail, calendar events, voice mails, appointments, and task items. Naturally, one or more memory stores would be available on the mobile station to facilitate storage of PIM data items. Such PIM application would preferably have the ability to send and receive data items, via the wireless network 2219, [0231]. The missing/crossed out limitations will be discussed in view of Nielsen.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the mobile device is configured to batch and transmit the batched data from the first application and the second application by aligning transmission of outgoing network traffic.
 However, Nielsen discloses the missing/crossed limitations comprising: (1) the mobile device is configured to batch and transmit the batched data from the first application and the second application by aligning transmission of outgoing network traffic (FIG. 3 shows an exemplary user interface 300 that may be employed in node 200. The user interface 300 includes one or more transmitter/receiver interfaces 310.sub.1, 310.sub.2, 310.sub.3, . . . 310.sub.n, which receive incoming traffic from a customer and forward it to an electronic processing unit 320. The transmitter/receiver interfaces 310.sub.1, 310.sub.2, 310.sub.3, . . . 310.sub.n are typically short reach interfaces…. The electronic processing unit 320 includes conventional circuitry to perform synchronization, data aggregation, and signaling for conditioning the incoming and outgoing traffic, [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Nielsen in order to make a better device by maximizing the efficient use of idle user interfaces. On the other hand, if OADM is a static device, regeneration of a given channel can only be accomplished when the user interface assigned to that given channel is idle. In the latter case, of course, situations may arise in which a channel requires regeneration and a user interface is available, but nevertheless regeneration cannot be performed. For this reason the present invention preferably employs a reconfigurable OADM or other reconfigurable switch, see (Nielsen, [0030].).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20070276863, henceforth “Shenfield”) and in view of Connelly et al. (US 20110202956, henceforth “Connelly”), Danielson et al. (US 5850358, henceforth “Danielson”) and further in view of Kalamkar (US 8086253, henceforth “Kalamkar”).
Regarding claims 12 and 22, Shenfield, Danielson and Connelly teach all the claim limitations of claim 3 and 13 respectively; and Shenfield further teaches wherein the mobile device is configured to allow the first application to transmit data (Update notification block 562 works with client applications and is used to notify the applications that new content is waiting for them, [0100]. FIG. 17 in step 1740, content may have new metadata for the push client 510 and client application 150, [0183]. In step 1746, the push client 510 uses the new client metadata that was passed to it and further passes the content payload and application metadata in step 1748, [0184]. The missing/crossed out limitations will be discussed in view of Kalamkar.).
As noted above, Connelly is silent about the aforementioned missing/crossed limitations of: (1) the mobile device is configured to allow the first application to transmit data for a predetermined period of time in response to receipt of the first message from the remote server. However, Kalamkar discloses the missing/crossed limitations comprising: (1) the mobile device is configured to allow the first application to transmit data for a predetermined period of time in response to receipt of the first message from the remote server (The system 12 may also periodically transmit the information, such as at predetermined periods, column [4] lines [60-65].).
It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Shenfield’s device  by adding the teachings of Kalamkar in order to make a better device by obtaining messaging content for the device, and may format that content to match one or more of the parameters (act 72). For example, where snippets of information are to be provided, the size or length of the snippets may be changed to better match the screen resolution of a device. Also, images may be re-rendered to be smaller so as to fit on a smaller display. Also, where the device provides for audio presentation, textual messages may be converted to audio files. In addition, the server may provide content in addition to the messaging content. For example, controls for an e-mail application may be provided. In such a situation, the server may change the controls that are provided (e.g., providing greater or fewer controls) or may change the manner in which the controls are displayed based on the device parameters (e.g., by displaying different icon graphics), see (Kalamkar, column [9] lines [26-42].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        




/RAJ JAIN/Primary Examiner, Art Unit 2411